706 N.W.2d 28 (2005)
474 Mich. 930-42
YOHN v. UNIVERSITY OF MICHIGAN BD. OF REGENTS.
No. 128640.
Supreme Court of Michigan.
November 29, 2005.
Application for Leave to Appeal.
SC: 128640, COA: 252056.
On order of the Court, the application for leave to appeal the April 19, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for leave to amend the complaint and to add new parties and events are DENIED.